DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,763,923 hereinafter Patent ‘923 in view of Lorca Hernando (US 2014/0348260 A1)  hereinafter Lorca ‘260. The pending claims are an obvious variation of the patented claims as the sets of claims are directed to establishing virtual antenna array between moving transportation object and base stations. To establish the double patenting rejection pending independent claim 21 is rejected as being obvious under the combination of Patent ‘923 and Lorca ‘260  as shown below as an example.

Regarding claim 21, Patent ‘923 teaches, a method comprising: establishing a plurality of virtual antenna arrays for communications between a transportation object and a communication network(Claim 1 of  Patent ‘923, establishing a virtual multiple-input and multiple-output (MIMO) array for communications between a transportation object and a communication network),
 wherein: each virtual antenna array comprises one or more antennas of at least one network transceiver of the communication network that is in proximity to the transportation object or a path of the transportation object(Claim 1 of  Patent ‘923, wherein the virtual MIMO array comprises: at least a network transceiver of the communication network that is in proximity to the transportation object or a path of the transportation object)
 	and one or more antennas of at least one transceiver from a plurality of transceivers in the transportation object( Claim 1 of  Patent ‘923, and at least a first transceiver and a second transceiver from a plurality of transceivers in the transportation object); and
managing operations of the plurality of virtual antenna arrays, wherein the managing comprises: using one of the plurality of virtual antenna arrays to support communications between one or more communication devices within the transportation object and the communication network( Claim 1 of  Patent ‘923, setting up communications with the network transceiver via the first transceiver; configuring the communications for use of the virtual MIMO array, wherein the configuring comprises): 
switching from a virtual antenna array being used to an adjacent one of the plurality of virtual antenna arrays based on movement of the transportation object(Claim 1 of  Patent ‘923,   determining when the second transceiver comes within communication range of the network transceiver due to movement of the transportation object; and  based on the determining, communicating at least some signals via the second transceiver using the virtual MIMO array).
Patent ‘923 does not explicitly teach, each virtual antenna array differs from an adjacent virtual antenna array at least in having one or both of a different network transceiver of the communication network or a different transceiver from the plurality of transceivers.
Lorca ‘260 teaches, each virtual antenna array differs from an adjacent virtual antenna array at least in having one or both of a different network transceiver of the communication network or a different transceiver from the plurality of transceivers([0054], [0055], two virtual antenna arrays having at least one different TX/RX )
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Lorca ‘260 into Patent ‘923, since such modification would allow using spatial multiplexing techniques when the communication channel is degenerate, as suggested by Lorca ‘260([0025]). 
Claims 22-40 of the instant application are similarly rejected as the combination of Patent ‘923 and Lorca ‘260, in particular claims 2-20 of Patent ‘923 teaches Claims 22-40 of the Instant Application.

  Examiner note: Examiner attempt to reach Applicant’s representative Joseph Klinicki for compact prosecution purposes was unsuccessful as Applicant’s representative did not return phone call on time.  
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474